Case 19-34054-sgj11 Doc 1769 Filed 01/18/21           Entered 01/18/21 12:28:08       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

____________________________________________________
                                                                   :

In re:                                                             :     Chapter 11

HIGHLAND CAPITAL MANAGEMENT, L.P.                                  :

                                                                   :     Case No. 19-34054-sgj11
                              Debtor.
                                                                   :

_____________________________________________________

                                      REPORT OF MEDIATORS

         By order entered August 3, 2020 (the “Order”), the undersigned were appointed to

serve as co-mediators in the above Chapter 11 proceeding. Paragraph 11 of the Order directs

the mediators, within five days of the conclusion of the Mediation, to file a report with the

Court stating only whether a settlement, in whole or in part, has been reached, or alternatively

to provide the Parties with such a report to be filed by the Debtors. The Parties are defined as

the Debtor, the Official Committee of Unsecured Creditors, Acis Capital Management, L.P. and

Acis Capital Management GP, LLC (collectively, “Acis”), UBS Securities LLC and UBS AG, London

Branch (collectively, “UBS”), the Redeemer Committee of the Highland Crusader Fund

(“Redeemer”); and James Dondero. Since a Confirmation Hearing is nearing in the Chapter 11

proceeding, we believe it appropriate to file our report at this time.

         As the Court is aware, settlements were reached between the Debtor and Redeemer

(without the Mediators’ participation) and between the Debtor and Acis, and a settlement in
Case 19-34054-sgj11 Doc 1769 Filed 01/18/21        Entered 01/18/21 12:28:08       Page 2 of 2




principle has been reached between the Debtor and UBS. A settlement has not been reached

between the other Parties and Mr. Dondero.

       We appreciate the cooperation of all Parties in connection with the Mediation.

Dated: January 15, 2021

                                                  Respectfully submitted,

                                                  /s/ Sylvia Mayer
                                                  Sylvia Mayer, Mediator

                                                  /s/ Allan Gropper
                                                  Allan Gropper, Mediator
